DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France  on 01-19-21. It is noted, however, that applicant has not filed a certified copy of the foreign  application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernald et al (US 20060005054).
The reference to Fernald et al discloses a microcontroller, see figure below, where a plurality of input/output cells are shown. A 1st oscillator(with Ext resonator), with 32KHz frequency of oscillation and a 2nd oscillator (w external resonator)that can operate >25 MHz is disclose(see para: 0020). A switching circuit 206 is coupled between the I/O cells and the first and second oscillators. These I/O cells are connected to the 1st oscillator/resonator and 2nd oscillator/resonator via the switch.






    PNG
    media_image1.png
    718
    901
    media_image1.png
    Greyscale



“[0020] Referring now to FIG. 3, there is illustrated a schematic diagram of the primary oscillator section comprised of the oscillators 210 and 212 and the multiplexer 206. The oscillator 210 is a crystal controlled oscillator that is interfaced through two external terminals 302 and 304 to an external crystal 306 and operates up to frequencies in excess of 25 MHz.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernald et al as applied to claim 1 above, and further in view of Fernald et al.

The reference to Fernald et al discloses a microcontroller, see figure below, where a plurality of input/output cells are shown. A 1st oscillator(with Ext resonator), with 32KHz frequency of oscillation and a 2nd oscillator (w external resonator)that can operate >25 MHz is disclose(see para: 0020). A switching circuit 206 is coupled between the I/O cells and the first and second oscillators. These I/O cells are connected to the 1st oscillator/resonator and 2nd oscillator/resonator via the switch.
The reference does not specifically assign a Vdd supply level of 5v. However, the examiner takes official notice with regards this supply rail level, as a common supply rail and as it is notoriously well known in the art for these types of IC circuit implementations(CMOS, for example) this 5V rail is common practice.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the supply rail for these IC CMOS implementations, typically 3-5v, depending on application, for appropriate supply requirements.


Allowable Subject Matter
Claims 2-8, 14-21 are   objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal  can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849